ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-011, recommending that as matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), DEAN I. OR-LOFF of MOUNT LAUREL, who was admitted to the bar of this State in 1987, be disbarred based on discipline imposed in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey constitutes violations of RPC 1.4(b)(failure to communicate with client), RPC 1.15(a)(knowing misappropriation and comin-gling of funds), RPC 1.15(b)(failure to promptly disburse funds to client or third party), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A2d 1153 (1979);
And DEAN I. ORLOFF having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DEAN I. ORLOFF be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that DEAN I. ORLOFF be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by DEAN I. ORLOFF pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds *322in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that DEAN I. ORLOFF comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.